Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 remain pending.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase (JP 2016006303 A) (Yanase hereinafter).
Regarding Claim 1, Yanase discloses:  A compressor (Figure 1) comprising: 
a casing (102) that defines a sealed inner space (122); 
a motor (104) located in the sealed inner space of the casing (Figure 1), the motor comprising: 
a stator (150) and a rotor (154) located outside the stator (Figure 1), 
a rotary shaft (126) coupled to the rotor (Figure 1), and 
a rotor frame (158) that accommodates the rotor (154) and the rotary shaft (126) and that is configured to rotate together with the rotor and transmit rotational force of the rotor to the rotary shaft (Figure 1; Paragraph 42 describes how the cylindrical yoke (154) is fixed to the flange plate (158) & Paragraph 43 describes how the flange plate (158) is fixed to a portion of the crankshaft (126) opposite to the eccentric shaft (138) side by welding or the like); 
a cylinder block (128) located in the sealed inner space of the casing (Figure 1), the cylinder block (128) comprising a cylinder (140), wherein the rotary shaft (126) comprises an eccentric part (138) that is coupled to the cylinder block, that is configured to rotate based on the rotational force of the rotor, and that is located at a position offset from a rotational axis of the rotary shaft (Figure 1; Paragraph 38; Yanase describes how the crankshaft (126) includes an eccentric shaft (138) formed via a spindle (134)); and 
a piston (130) coupled to the rotary shaft (126) and configured to reciprocate in the cylinder based on rotation of the eccentric part (Figure 1; Paragraph 46), 
wherein the rotor frame (158) has a mass distribution that is configured to compensate an unbalance force generated by movement of at least one of the piston or the eccentric part (Paragraph 43, 48-50 & 56; Yanase describes how unbalanced forces are 
Regarding Claim 2, Yanase discloses the invention as disclosed above in Claim 1, wherein Yanase further discloses:  wherein the rotor frame (158) comprises: 
an edge part (152) coupled to the rotor (154); 
a center part (160) that is coupled to the rotary shaft (126) and that defines a coupling hole configured to receive the rotary shaft (Figure 2); and 
a plate-shaped part (158) connects the edge part to the center part (Figure 1).
Regarding Claim 8, Yanase discloses the invention as disclosed above in Claim 1, wherein Yanase further discloses:  further comprising, wherein the piston (130) is configured to move along a movement plane (Figure 2), and 
wherein the mass distribution of the rotor frame (158) is configured to compensate a first unbalance force applied in a direction perpendicular to the movement plane of the piston (Paragraphs 48-52).  
Regarding Claim 9, Yanase discloses the invention as disclosed above in Claim 1, wherein Yanase further discloses:  further comprising: 
a balance weight (162) configured to compensate the unbalance force generated by movement of the at least one of the piston and the eccentric part (Paragraphs 48-52).  
Regarding Claim 11, this claim is reciting the same limitations that were previously recited in Claim 1 EXCEPT Claim 11 discloses:  wherein the rotor frame has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft.  
With respect to the limitations disclosed in Claim 11 that were previously recited in Claim 11, these limitations are rejected under the same prior art as those used in the rejection of Claim 1.
With respect to the additional limitation in Claim 11, Yanase further discloses:  wherein the rotor frame (158) has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft (Figure 2; Paragraphs 48-52; Yanase describes how the rotor plate is formed with an opening (164) AND a balance weight (162) which create an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft to compensate for any unbalanced forces generated by the eccentric & piston).
Regarding Claim 13, this claim is disclosing the same limitations that were previously recited in Claim 2.  Therefore, Claim 13 is rejected under the same prior art as those used in the rejection of Claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0267799 A1) (Kim hereinafter) in further view of Chang et al (US 2004/0042917 A1) (Chang hereinafter), as evidenced by Sweet et al (US 2013/0062466 A1) (Sweet hereinafter).
Regarding Claim 1, Kim discloses:  A compressor (Figure 2) comprising: 
a casing (10) that defines a sealed inner space (Figure 2); 
a motor (30) located in the sealed inner space of the casing (Figure 2), the motor comprising: 
a stator (31) and a rotor (32) located inside the stator (Figure 2), 
a rotary shaft (50) coupled to the rotor (32; Figure 2; Paragraph 27), and 
the rotary shaft (50) is configured to rotate together with the rotor and transmit rotational force of the rotor to the rotary shaft (Figure 2; Paragraph 27 describes how the rotary shaft (50) is press-fit into the center of the rotor (32) so that they can rotate together); 
a cylinder block (40) located in the sealed inner space of the casing (Figure 2), the cylinder block (40) comprising a cylinder (21), wherein the rotary shaft (50) comprises an eccentric part (51) that is coupled to the cylinder block (Figure 2), that is configured to rotate based on the rotational force of the rotor (Paragraph 28), and that is located at a position offset from a rotational axis of the rotary shaft (Figure 2; Paragraph 27); and 
a piston (22) coupled to the rotary shaft (50) and configured to reciprocate in the cylinder based on rotation of the eccentric part (Figure 2; Paragraph 28).  
Kim fails to disclose: the rotor being located outside the stator;
 a rotor frame that accommodates the rotor and the rotary shaft; and
	wherein the rotor frame has a mass distribution that is configured to compensate an unbalance force generated by movement of at least one of the piston or the eccentric part.
However, Chang does teach a compressor (Figure 2A or 3A) comprising: 
a casing (10) that defines a sealed inner space (Figure 2A or 3A); 
a motor (30 & 40) located in the sealed inner space of the casing (Figure 2A or 3A), the motor comprising: 
a stator (30) and a rotor (40) located outside the stator (Figure 2A or 3A), 
a rotary shaft (50) coupled to the rotor (Figure 2A or 3A), and 
a rotor frame (41) that accommodates the rotor (40) and the rotary shaft (50) and that is configured to rotate together with the rotor and transmit rotational force of the rotor to the rotary shaft (Figure 2A or 3A; Paragraph 77); and
wherein the rotor frame (41) has a mass distribution that is configured to compensate an unbalance force generated by movement of at least one of the piston or the eccentric part (Paragraphs 83-91; Chang describes how counter weights (61 & 62) AND balance holes (41c) are used as eccentric force canceling means for balancing the rotation of the rotor).  
The proposed modification being made is to modify the inner-rotor motor assembly of Kim with the outer-rotor motor, as is being taught by Chang, which would provide the benefit of providing a motor that was capable of generating higher torques while still remaining sufficiently compact (as evidenced by Sweet in Paragraph 31).  Please note, this modification will incorporate Chang’s identified rotor frame (41) & corresponding structure (which as noted above is designed to have a mass distribution that is configured to compensate for any unbalanced forces generated by the movement of the shafts eccentric part) into the piston compressor assembly of Kim.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that substituting inner-rotor motor of Kim for an outer-rotor motor, as taught by Chang, would provide the benefit of increasing the amount of torque generated by the motor while still keeping the motor compact (as evidenced by Sweet).
Regarding Claim 2, Kim in view of Chang teaches the invention as disclosed above in Claim 1, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the rotor frame (Chang: 41) comprises: 
an edge part (see the annotation of Figure 3B below) coupled to the rotor (Chang: 154); 
a center part (see the annotation of Figure 3B below) that is coupled to the rotary shaft (Kim: 50) and that defines a coupling hole configured to receive the rotary shaft (Chang: Figure 3B); and 
a plate-shaped part connects the edge part to the center part (see the annotation of Figure 3B below).

    PNG
    media_image1.png
    393
    647
    media_image1.png
    Greyscale

Regarding Claim 3, Kim in view of Chang teaches the invention as disclosed above in Claim 2, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the rotor frame (Chang: 41) has: 
a first side portion located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft, wherein the eccentric part is located at a position corresponding to the first side portion of the rotor frame; and 
a second side portion located at a second side opposite to the first side with respect to the reference plane, and 
wherein a weight of the first side portion is greater than a weight of the second side portion  (see the annotation of Figure 3A below; Chang describes how a lower balance hole (41C) is formed on the identified “plate-shaped portion” opposite to the eccentric direction of the nd side portion”, this would result in the 1st side portion as having a greater weight than the 2nd side portion).

    PNG
    media_image2.png
    316
    552
    media_image2.png
    Greyscale

Regarding Claim 4, Kim in view of Chang teaches the invention as disclosed above in Claim 3, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the plate-shaped part defines a plurality of holes (Chang: 41a & 41c) that have different sizes from each other and that allow the rotor frame to have the mass distribution (Chang: Figure 3B).  
Regarding Claim 5, Kim in view of Chang teaches the invention as disclosed above in Claim 4, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the plurality of the holes (Chang: 41a & 41c) comprise: 
one or more first holes (Chang: 41a) defined at the first side portion corresponding to the position of the eccentric part (see the annotation of Figure 3A above; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of Chang’s rotor frame); and 
one or more second holes (Chang: 41c) defined at the second side portion corresponding to a position opposite to the eccentric part (see the annotation of Figure 3A above), and 
wherein a width of the one or more first holes (Chang: 41a) is less than a width of the one or more second holes (Chang: 41c; see Figure 3B).  
Regarding Claim 6, Kim in view of Chang teaches the invention as disclosed above in Claim 4, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the plurality of the holes (Chang: 41a & 41c) comprise: 
one or more first holes (Chang: 41a) defined at the first side portion corresponding to the position of the eccentric part (see the annotation of Figure 3A above; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of Chang’s rotor frame); and 
one or more second holes (Chang: 41c) defined at the second side portion corresponding to a position opposite to the eccentric part (see the annotation of Figure 3A above).
Kim & Chang both fail to teach:  wherein a number of the one or more first holes is less than a number of the one or more second holes.  
HOWEVER, the examiner holds that it would have been within the general skill level of a worker in the art to properly distribute the holes to achieve the desired balance/counterbalance through routine experimentation.
Based on the examiners understanding, the novelty of the applicant’s invention is that the rotor frame is formed to have an asymmetrical mass reduction formed by having the rotor frame formed in such a way that the weight of a first side portion of the rotor frame (located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft AND corresponds to the position of the eccentric part) has a greater weight compared to that of the second side portion of the rotor frame (which is located opposite to the first side portion with respect to the same reference plane), see Paragraphs 18 & 22.  So the novelty is not in how many holes there are in the rotor frame, but instead how much weight the holes remove from either the respective “first side portion” or “second side portion” of the rotor frame (so it doesn’t matter if there are 5 holes or 2 holes, only how much weight/material is removed from the frame by the hole(s)).  The examiner holds this is supported by the applicant’s own disclosure where they shows several embodiments for their rotor frame for balancing the rotational forces, where the embodiments show rotor frames with only a single hole (Figures 12 & 15), the same number of first & second holes (Figures 11 & 13) & fewer first holes vs second holes (Figure 14).  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the rotor frame of Kim (as modified by Chang in view of Claim 1) to have the number of the one or more first holes being less than the number of the one or more second holes. 
Regarding Claim 7, Kim in view of Chang teaches the invention as disclosed above in Claim 3, wherein Kim (as modified in view of Claim 1 to have the rotor frame structure as taught wherein the plate-shaped part defines a plurality of holes (Chang: 41a & 41c), 
wherein the plurality of holes (Chang: 41a & 41c) comprise: 
one or more first holes (Chang: 41a) defined at the first side portion corresponding to the position of the eccentric part (see the annotation of Figure 3A above; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of Chang’s rotor frame); and 
one or more second holes (Chang: 41c) defined at the second side portion corresponding to a position opposite to the eccentric part (see the annotation of Figure 3A above), and 
wherein a number of the one or more first holes (Chang: 41a) is different from a number of the one or more second holes (Chang: 41c; see Figure 3B).  
Regarding Claim 9, Kim in view of Chang teaches the invention as disclosed above in Claim 1, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  further comprising: 
a balance weight (Chang: 61) configured to compensate the unbalance force generated by movement of the at least one of the piston and the eccentric part (Chang: Paragraphs 65 & 87-88).  
Regarding Claim 11, this claim is reciting the same limitations that were previously recited in Claim 1 EXCEPT Claim 11 discloses:  wherein the rotor frame has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft
With respect to the limitations disclosed in Claim 11 that were previously recited in Claim 11, these limitations are rejected under the same prior art as those used in the rejection of Claim 1.
With respect to the additional limitation in Claim 11, Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the rotor frame (Chang: 41) has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft (Chang: Paragraphs 83-91; Chang describes how counter weights (61 & 62) AND balance holes (41c) are used as eccentric force canceling means for balancing the rotation of the rotor).  
Regarding Claim 12, Kim in view of Chang discloses the invention as disclosed above in Claim 11, wherein Kim (as modified in view of Claim 11 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the rotor frame (Chang: 41) defines a plurality of holes (Chang: 41a & 41c) that are arranged along the circumferential direction and that cause the unbalanced mass distribution of the rotor frame (Chang: Figure 3B; Paragraphs 92-96), 
wherein the plurality of holes (Chang: 41a & 41c) comprise: 
one or more first holes (Chang: 41a) defined at a first circumferential portion of the rotor frame (see the annotation of Figure 3A below; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of Chang’s rotor frame); and 
one or more second holes (Chang: 41c) defined at a second circumferential portion of the rotor frame (see the annotation of Figure 3A below), and 
wherein a number of the one or more first holes (Chang: 41a) is different from a number of the one or more second holes (Chang: 41c; Figure 3B).  

    PNG
    media_image2.png
    316
    552
    media_image2.png
    Greyscale

Regarding Claim 13, this claim is disclosing the same limitations that were previously recited in Claim 2.  Therefore, Claim 13 is rejected under the same prior art as those used in the rejection of Claim 2.  
Regarding Claim 14, this claim is disclosing the same limitations that were previously recited in Claim 9.  Therefore, Claim 14 is rejected under the same prior art as those used in the rejection of Claim 9.  

Claims 10 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang (and as evidenced by Sweet) as applied to claim 9 above, and further in view of Yanase.
Regarding Claim 10, Kim in view of Chang teaches the invention as disclosed above in Claim 9, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the rotor frame (Chang: 41) has: 
a first side portion located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft; and 
a second side portion located at a second side opposite to the first side with respect to the reference plane, 
wherein the balance weight (Chang: 61) is located at a position corresponding to the second side portion of the rotor frame (see the annotation of Figure 2C below; Chang specifies in Paragraph 86 how the upper counterweight (61) is disposed “in a direction opposite to an eccentric direction of the eccentric pin”).

    PNG
    media_image3.png
    357
    591
    media_image3.png
    Greyscale

While Chang does describe embodiments for balancing the eccentric forces of the rotary shaft by using counterweights & balancing holes, Chang DOES NOT describe using both simultaneously (see Paragraphs 85-96), so the embodiment shown in Figure 2C (which was incorporated into Kim in view of Claim 1) fails to disclose:  wherein a weight of the first side portion is greater than a weight of the second side portion
However, Yanase teaches how it was known to use BOTH balance weights (162) & openings (164) in the rotor plate (158) to balance the rotational forces of a rotary shaft (126) with an eccentric portion (138), see Paragraphs 48-52.  
PLEASE NOTE, Yanase is only being relied upon to provide a teaching for using BOTH balance weights & openings to balance the rotation of the rotor frame, since Chang already teaches using both elements (just not using both elements simultaneously).  As noted in the rejection of Claim 3, Chang teaches using balance holes (41b & 41c) to balance out the rotational forces of the shaft, wherein the holes are formed in the rotor frame such that:  a weight of the first side portion is greater than a weight of the second side portion  (see the annotation of Figure 3A below; Chang describes how a lower balance hole (41C) is formed on the identified “plate-shaped portion” opposite to the eccentric direction of the eccentric pin (see Paragraph 94 & Figure 3A).  Chang also describes in Paragraph 96 how are used to “decreases the mass of one side of the rotor 40 to cancel out the eccentric force generated from the revolution of the crankshaft 50”.  So if the rotor frame (41) is separated in half along the rotational axis of the rotary shaft (based on the orientation of Figure 3A), since the lower balance hole (41C) is located on the identified “2nd side portion”, this would result in the 1st side portion as having a greater weight than the 2nd side portion).

    PNG
    media_image2.png
    316
    552
    media_image2.png
    Greyscale

The benefit of adding openings to the rotor frame of Chang (in addition to using the balance weights) is that using the openings reduces the total weight of the rotor frame, allowing for a lighter balance weight to be used (see Paragraph 56 of Yanase) AND adding the opening helps for more heat transfer from the stator (see Paragraph 58 of Yanase).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Kim (as modified by Chang in view of Claim 1) to use BOTH counterweights & balancing holes to balance the rotational forces of the rotary shaft, as taught by Yanase.
Regarding Claim 15, this claim is disclosing the same limitations that were previously recited in Claim 10.  Therefore, Claim 15 is rejected under the same prior art as those used in the rejection of Claim 10.  
Regarding Claim 16, Kim in view of Chang & Yanase teaches the invention as disclosed above in Claim 15, wherein Kim (as modified by in view of Claim 11 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the plate-shaped part defines a plurality of holes (Chang: 41a & 41c) that have different sizes from each other (Chang: Figure 3B) and that cause the unbalanced mass distribution of the rotor frame (Chang: Paragraphs 92-96).  
Regarding Claim 17, Kim in view of Chang & Yanase teaches the invention as disclosed above in Claim 16, wherein Kim (as modified by Chang in view of Claim 11 AND further modified by Yanase in view of Claim 15) further discloses:  wherein the plurality of the holes (Chang: 41a & 41c) comprise: 
one or more first holes (Chang: 41a) defined at the first side portion corresponding to a position opposite to the balance weight (Chang: Figure 3B; Please note that in view of Claim 15, The rotor frame of Chang was modified to have both the balance weights (as shown in Figure 2A) AND the balance holes (as shown in Figures 3A & 3B) to balance the rotational forces of the shaft, based on the teaching of Yanase.  Figure 3B shows that the plurality of interconnecting holes (41a) are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of the rotor frame and opposite to the upper balancing weight (61)); and 
one or more second holes (Chang: 41c) defined at the second side portion corresponding to the balance weight (see the annotation of Figure 3A above), and 
wherein a width of the one or more first holes (Chang: 41a) is less than a width of the one or more second holes (Chang: 41B; see Figure 3B).  
Regarding Claim 18, Kim in view of Chang & Yanase discloses the invention as disclosed above in Claim 17, wherein Kim (as modified in view of Claim 11 to have the rotor frame assembly as taught by Chang) further discloses:  wherein each of the one or more first holes (Chang: 41a) is connected to one of the one or more second holes (Chang: 41c; Figures 3A & 3B; These 
Regarding Claim 19, Kim in view of Chang & Yanase discloses the invention as disclosed above in Claim 16, wherein Kim (as modified by Chang in view of Claim 11 AND further modified by Yanase in view of Claim 15) further discloses:  wherein the plurality of holes (Chang: 41a & 41c) comprise: 
one or more first holes (Chang: 41a) defined at the first side portion corresponding to a position opposite to the balance weight (Chang: Figure 3B; Please note that in view of Claim 15, the rotor frame of Chang was modified to have both the balance weights (as shown in Figure 2A) AND the balance holes (as shown in Figures 3A & 3B) to balance the rotational forces of the shaft, as taught by Yanase.  Figure 3B shows that the plurality of interconnecting holes (41a) are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of the rotor frame and opposite to the upper balancing weight (61)); and 
one or more second holes (Chang: 41c) defined at the second side portion corresponding to the balance weight (see the annotation of Figure 3A above).  
Kim, Chang & Yanase all fail to teach:  wherein a number of the one or more first holes is less from a number of the one or more second holes.  
HOWEVER, the examiner holds that it would have been within the general skill level of a worker in the art to properly distribute the holes to achieve the desired balance/counterbalance through routine experimentation.  
Based on the examiners understanding, the novelty of the applicant’s invention is that the rotor frame is formed to have an asymmetrical mass reduction formed by having the rotor frame formed in such a way that the weight of a first side portion of the rotor frame (located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft AND corresponds to the position of the eccentric part) has a greater weight compared to that of the second side portion of the rotor frame (which is located opposite to the first side portion with respect to the same reference plane), see Paragraphs 18 & 22.  So the novelty is not in how many holes there are in the rotor frame, but instead how much weight the holes remove from either the respective “first side portion” or “second side portion” of the rotor frame (so it doesn’t matter if there are 5 holes or 2 holes, only how much weight/material is removed from the frame by the hole(s)).  The examiner holds this is supported by the applicant’s own disclosure where they shows several embodiments for their rotor frame for balancing the rotational forces, where the embodiments show rotor frames with only a single hole (Figures 12 & 15), the same number of first & second holes (Figures 11 & 13) & fewer first holes vs second holes (Figure 14).  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the rotor frame of Kim (as modified by Chang & Yanase in view of Claim 16) to have the number of the one or more first holes being less than the number of the one or more second holes. 
Regarding Claim 20, this claim is disclosing the same limitations that were previously recited in Claim 18.  Therefore, Claim 20 is rejected under the same prior art as those used in the rejection of Claim 18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746